



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Tyson Creek Hydro Corporation v. Kerr Wood Leidal
  Associates Limited,









2014 BCCA 17




Date: 20140110

Docket: CA41231

Between:

Tyson Creek Hydro
Corporation

Respondent

(Plaintiff)

And

Kerr Wood Leidal
Associates Limited,

Appellant

(Defendant)

And

Dan Soprovich dba
Bluestem Wildlife Services and

Her Majesty the
Queen in Right of British Columbia

as
represented by the Ministry of the Environment

Respondents

(Proposed
Third Parties)




Before:



The Honourable Mr. Justice Low

The Honourable Madam Justice Stromberg-Stein

The Honourable Mr. Justice Willcock




On appeal from: Supreme
Court of British Columbia, September 20, 2013
(
Tyson Creek Hydro Corporation v. Kerr Wood Leidal Associates Limited
,

Vancouver Registry No. S120424

Oral Reasons for Judgment




Counsel for the Appellant:



C.E. Hirst and G.A.
  Buck





Counsel for the Respondent, Tyson Creek Corporation:



A.M. Gunn, Q.C.





Counsel for the Respondent, D. Soprovich dba Bluestem
  Wildlife Services



J.W. Zaitsoff





Counsel for the Respondent, British Columbia



A.H. Dalmyn





Place and Date of Hearing:



Vancouver, British
  Columbia

January 8, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2014








Summary:

Appeal of an order dismissing an
application to add third parties.

Held: The
judge did not err in weighing the factors to be considered. Appeal dismissed.

[1]

LOW J.A.
: This is an appeal of an order dismissing an application
brought by the defendant/appellant Kerr Wood Leidal Associates Limited under R.
3-5 of the
Supreme Court Rules of Court
for leave to commence third
party proceedings against Dan Soprovich and the Province of British Columbia.
The application was opposed by the plaintiff and by the intended third parties.

[2]

The operative provisions of the order under appeal read:

1.         the
Application of the Defendant, Kerr Wood Leidal Associates Limited, for leave to
join Dan Soprovich dba Bluestem Wildlife Services and her Majesty the Queen in
Right of British Columbia as Third Parties to this proceeding is dismissed;

2.         such
dismissal is without prejudice to the right of Kerr Wood Leidal Associates
Limited to re-apply for leave to join Dan Soprovich dba Bluestem Wildlife
Services and Her Majesty the Queen in Right of British Columbia as Third
Parties to this proceeding should the Trial of this proceeding be adjourned;

...

[3]

The appellant raises three broad grounds of appeal:

(1)       That the chambers judge misdirected himself in
three respects as to the law applicable to consideration of an application to
add third parties;

(2)       That if the judge correctly stated the applicable
law, he misapplied it in four different ways;

(3)       That the judge made two
critical findings of fact in the absence of evidentiary support.

[4]

The order under appeal involved an exercise of judicial discretion.
There is no dispute as to the scope of appellate review of a discretionary
order. In
Ward v. Kostiew
(1989), 42 B.C.L.R. (2d) 121, Cumming J.A.
said this, at 127:

We are acutely conscious of the rule that an appellate court
is justified in interfering with the exercise of discretion by a chambers judge
only if he misdirects himself, acts on a wrong principle or on irrelevant
considerations, or if his decision is so clearly wrong as to amount to an
injustice. In
CCL Indust. Inc. v. Adams
(1983), 54 B.C.L.R. 332 (C.A.),
Macfarlane J.A. said at p. 335:

This court will not substitute its discretion for a discretion
already exercised by a chambers judge unless it reaches the clear conclusion
that the discretion has been wrongly exercised in that no sufficient weight has
been given to relevant considerations or that it appears that the decision may
result in an injustice; see
Taylor
v.
Vancouver Gen. Hosp.,
62
B.C.R. 42, [1945] 3 W.W.R. 510, [1945] 4 D.L.R. 737 (C.A.).

[5]

This test has been confirmed by the Supreme Court of Canada in
Friends
of the Oldman River Society v. Canada (Minister of Transport)
, [1992] 1
S.C.R. 3, at 76−77.

[6]

In my opinion, the chambers judge made no error in stating the law
applicable to the granting of leave to add third parties, in applying the law
in the circumstances that obtain in the present case or in his understanding of
the evidence as to critical facts. I will discuss the appellants grounds of
appeal individually, but I consider the arguments in support of them to be
little more than a critique of details in the chambers judgment without
consideration of the judgment in its entirety and without due regard to its
core reasoning.

[7]

This is complex litigation that concerns alleged design and other
defects in a hydroelectric facility built by the plaintiff company on the
Sechelt Peninsula between 2007 and 2009. There are seven defendants, all
engineers and consultants hired by the plaintiff for various aspects of the
project from conception through to completion of construction. The project was
authorized by a water licence issued by the Province under the
Water Act
,
R.S.B.C. 1996, c. 483.

[8]

The plaintiff commenced the action on 20 January 2012 and the appellant
filed its response on 15 March 2012. On 10 May 2012, the appellant commenced
third party proceedings against Aquarius Research & Development Inc. and
David J. Bates doing business as FSCI Biological Consultants. It did not need
leave to do this because it was within the 42-day limit for taking such a step
as set out in R. 3-5(4)(b). Under that sub-rule, the period commenced from
the date the appellant was served with the notice of claim. It is not clear
from the record when the period expired but it would not have been long after
the May 10
th
filing of the third party proceedings that the
plaintiff concedes were in time.

[9]

On 2 August 2012, after consultation with opposing counsel, the plaintiff
filed and delivered a notice of trial for 24 March 2014. Six weeks were
reserved for the trial, this being the longest estimate given by various
counsel for the parties.

[10]

It appears that the lengthy discoveries needed for all parties to be
ready for trial have proceeded apace. At para. 55 of his reasons, the
chambers judge observed that the plaintiff has moved the litigation forward
with admirable promptness. I expect that all parties and their counsel should
be given credit for this state of affairs. We are told that examinations for
discovery are ongoing but there has been no suggestion that there is any reason
why the existing parties might not be ready for trial on the scheduled date, a
little more than two months from now.

[11]

On 16 May 2013, ten months before the trial date, the appellant filed
its application for leave to bring third party proceedings against Mr. Soprovich
and the Province.

[12]

In its proposed claim against Mr. Soprovich, the appellant says the
plaintiff engaged Mr. Soprovich (Bluestem) to undertake environmental and
shoreline impact investigations into the plaintiffs proposed hydroelectric
project, the product of this work to be used for the plaintiffs project
development plan required by the Province, specifically the Ministry of the Environment.
The appellant wishes to plead that any damages suffered by the plaintiff were
caused in whole or in part by Mr. Soprovichs negligence, breach of duty,
or breach of contract in failing to properly conduct the preliminary
investigations, ascertain Tyson Lakes fitness for use as a reservoir, and warn
the plaintiff of environmental and shoreline risks of the project and of the
proposed water drawdown of Tyson Lake.

[13]

The appellant wishes to claim against the Province that the ministry was
required to consider ecological risks in its decision about the plaintiffs
water license application, which included a proposal to significantly draw down
the surface of Tyson Lake. It says the ministry noted that the plaintiffs
license application provided insufficient detail as to management of water
levels and how environmental impacts would be mitigated. Despite these issues,
the ministry requested nothing further from the plaintiff, issued the water
license and gave the plaintiff leave to commence operations. The appellant
claims that the ministry knew that the plaintiff and the appellant were relying
on the ministrys review to identify any concerns about environmental impacts.
It says the ministry was negligent or breached its duty in failing to properly
review the materials, in approving the project without identifying its negative
impact and in failing to warn the plaintiff of the risks. The appellant further
says that the ministry negligently represented that the risks had been properly
addressed and the plaintiff reasonably relied upon the ministry representation in
deciding to proceed with the project.

[14]

The appellant did not seek an expedited hearing of its application. Mr. Justice
Goepel, as he then was, heard submissions on 6 and 9 August 2013. On 20
September he gave written reasons dismissing the application.

[15]

The chambers judgment is thorough. It addresses all the arguments raised
by counsel except an argument made by the Province that the appellant has no
legal claim against it. The judge did not find it necessary to resolve that
argument. The Province raised it in this court in a cross appeal but, at the
invitation of counsel for the Province during the hearing, we dismissed the
cross appeal without prejudice to the Province to raise the issue in subsequent
proceedings.

[16]

After identifying the parties, the issues before him and the history of
the rule as to adding third parties, the chambers judge set out the governing
law as taken from various authorities. He said this:

PURPOSE OF THIRD PARTY PROCEEDINGS

[39]      In
Lui v. West Granville Manor Ltd
(1985),
61 B.C.L.R. 315 at 327,18 D.L.R. (4th) 391 (C.A.) [
Lui
], which was
decided under the 1976 Rules, Lambert J.A. stated that the purpose of third
party proceedings was to avoid the problem of having different results on the
same issue between the same parties and to avoid a multiplicity of proceedings.

[40]      In
MacNaughton
, McLachlin J.A. explained, at
21, the purpose of third party proceedings as follows:

Third party pleadings function as a special type of
statement of claim. Indeed, the claim they embody could be brought by separate
action. But to avoid a multiplicity of proceedings, the rules permit the claim
to be made in the action, which has been commenced against the defendant. The
object of permitting third party proceedings to be tried with the main action
is to provide a single I procedure for the resolution of related questions,
issues or remedies, in order I to avoid multiple actions and inconsistent
findings, to provide a mechanism I for the third party to defend the plaintiffs
claim, and to ensure the third party claim is decided before a defendant is
called upon to pay the full amount of any judgment. The avoidance of a
multiplicity of proceedings is fundamental to our rules of civil procedure.
This has been the case since the reforms effected by the Judicature Acts in the
nineteenth century. As Cotton L.J. stated in
Searle v. Choat
(1884), 25
Ch. D. 727: "the whole tenor of the
Judicature Acts
is to require
all proceedings as far as possible to be taken in one action".

EXERCISE OF DISCRETION

[41]      In
Lui
, Lambert J.A. noted that the court is
given a wide discretion under Rule 22(4), to strike out third party
proceedings. He indicated at 328 that there were a number of factors that
should be considered including:

...What is the fair thing to do?
Who suffers prejudice if the discretion is exercised? How much prejudice? Who
suffers prejudice if the discretion is not exercised? How much prejudice? Have
the parties acted properly and reasonably in their own interests? If a party
has not acted properly and reasonably, should he be relieved from the consequences
of his own behaviour? Is there another course available to one or other of the
parties? Where does the balance of convenience lie? This list is illustrative,
but not exhaustive, of the questions that should be asked with respect to the
parties before the court. But part of the purpose of the Rule is to avoid
multiplicity of proceedings for the benefit of other litigants, so that
congestion in the courts is avoided. So it is proper to ask questions in that
area as well.

[42]      In
Clayton Systems 2001 Ltd. v. Quiznos Canada
Corp.
, 2003 BCSC 1573 at para. 9 , 27 B.C.L.R. (4th) 247 [
Clayton
Systems
], which was decided under the Amended Rule, Allan J. held that in
determining the application the court should consider the following factors in
determining whether or not to exercise its discretion to grant leave:

(a)        prejudice to the
parties;

(b)        expiration of limitation
period;

(c)        the merits of the
proposed claim;

(d)        any delay in
proceedings; and

(e)        the timeliness of the
application.

[43]      In
Scott Management
at para. 90, the
court framed the question on an application for leave to file a third notice in
this fashion:

[90]      The fundamental question on the applications
should have been whether greater injustice and inconvenience would arise from
allowing the contribution claim to continue as a third party proceeding, or
from striking it and leaving it to be pursued in a separate future action. The
chambers judge erred in failing to address that question. Had he done so, in my
view he would have been compelled to exercise his discretion in favour of the
former course, as the better of two unpalatable options.

[17]

It is common ground before us, as it was before the chambers judge, that
the above references to the law are accurate and complete.

[18]

I turn now to the individual grounds of appeal.

[19]

As I have said, the appellant contends the chambers judge misdirected
himself on the law with respect to three different matters.

[20]

It should be noted that the judge was well aware of the fundamental
principle that third party proceedings are intended to avoid multiplicity of
proceedings. He made that clear from the cases cited as set out above and he
mentioned that goal many times in the judgment. After referring to a similar
case, he expressed his final conclusion thus:

[69]      Weighing all of the
factors in this case, I come to the same conclusion. The prejudice to the
plaintiff if the third party notice is granted outweighs any prejudice that
might be suffered by the defendants if they are forced to bring a separate
claim. The plaintiff says it has suffered significant damage as a result of the
acts of the defendants. It is entitled to have its claim proceed in March of
2014. To allow the third party notices to go forward would inevitably lead to a
lengthy adjournment of the trial.

[21]

First, the appellant contends that the judge held that possible
prejudice to the plaintiff overrode fundamental questions of justice and
convenience. The phrase possible prejudice, or similar language, was used by
the judge in connection with assertions by the appellant that the plaintiff
lacked status to oppose the order sought and in other places, but not in his
final analysis. At other places in the judgment, including the final conclusion
expressed in his para. 69 quoted above, the judge considered actual
prejudice to the plaintiff.

[22]

Second, the appellant says the chambers judge erred at para. 53 by
suggesting that the current rule diluted the overriding importance of
avoiding multiplicity of proceedings because it shortened the period during which
a defendant could bring third party proceedings without leave.

[23]

I do not consider this to be an error. The judge went on to state that
the rule makers have clearly signalled that other factors must be considered
by the court in exercising its discretion. While I am not sure I agree that the
underlying rationale of the rule has been diluted, I think the judge was simply
observing that the purpose of the rule change was to encourage the defendant to
bring other parties into the action in a more timely way. This paragraph in the
judgment was not central to the reasoning and it does not alter the basic
principles set out in the judgment, which are not in dispute. A reading of the
judgment in its entirety reveals that those basic principles were applied
consistently throughout.

[24]

On this issue and on others, the appellant treats the avoidance of
multiplicity of proceedings as a dominating factor in every case. It is an
important factor and must be the starting point of the discussion in each case.
But, as the judge here was clearly aware, it is a factor that can be overcome
by other factors in the particular case.

[25]

Third, the appellant says the judge erred in requiring the appellant to
explain why it did not bring the subject application sooner. At para. 64
of his reasons, the judge observed that the appellant proffered no explanation
for the delay in bringing the application. He said there was no explanation
as to why it was able to issue third party notices against Aquarius and FSCI
when leave to do so was not required, but not against Mr. Soprovich. Nor did
the appellant give any evidence as to when or how it first became aware of a
possible claim over against Mr. Soprovich or the Province.

[26]

I consider this to be a serious flaw in the appellants application and
in this appeal.

[27]

The only evidence the appellant presented in support of the application was
an affidavit sworn by an articled law student setting out the history of
document discovery in the action. The appellant invites the court to conclude
that only what it learned during this process led it to think that it had a
claim against the Province, and nothing earlier by any other means. It says
that it received voluminous documents from the Province by November 2012 on a
freedom of information demand and completed document discovery from the
plaintiff sometime later. However, there is no sworn evidence from a
representative of the appellant as to when the appellant was in a position to
assess the conduct of the Province. Nor is there any evidentiary connection made
between receipt of the documents and the decision to pursue a third party claim
against the Province.

[28]

The chambers judge emphasised that even if the appellant first knew of
the ministrys role as of November 2012, it waited until mid-May of 2013 to
bring its third party application. I would add that the appellants own
pleadings indicate that it had an ongoing involvement in the project and I
would conclude that it must have had some, perhaps considerable, knowledge of
the participation and conduct of the ministry in the advancement of the project
well before commencement of this action.

[29]

I do not agree that the chambers judge required the appellant, as a
matter of law, to give an evidentiary explanation as to why it did not add
these intended third parties much earlier, either before or after it required
leave under the rule. The judge merely said, at least inferentially, that the
absence of such an explanation was one of the circumstances to be taken into
account. In my opinion, this was a matter he could properly take into account
in exercising his discretion.

[30]

The second ground of appeal has four components.

[31]

First, the appellant contends that the chambers judge failed to give
sufficient weight to its evidence as to the timing of its document discovery
and the large volume of documents involved. I have already rejected this
submission in my conclusion that the judge was correct in taking into account
the absence of an explanation as to why the appellant did not bring this third
party application much earlier. The volume of the documents and the timing of
their discovery by the appellant does not explain the delay, particularly in
the context of the fact that all litigants knew as of early August 2012 that
the trial date was in March 2014.

[32]

Second, the appellant argues that the chambers judge failed to place
adequate weight on the possibility of multiple proceedings and the potential of
inconsistent judicial findings. It says these factors, properly considered,
would have compelled the judge to allow the application.

[33]

There is no merit in this submission. As pointed out by Mr. Gunn,
counsel for the plaintiff/respondent, in his reasons the judge mentioned the
prospect of multiple proceedings 14 times. He clearly took this factor into
account but determined that other factors outweighed it in the particular
circumstances of this case. The appellants argument on this point is
tantamount to saying that the concern about multiple proceedings must prevail
in every case. It would vitiate the discretion of the chambers judge under the
rule.

[34]

Third, the appellant says the chambers judge erred in distinguishing the
decision of this court in
The Owners, Strata Plan LMS 1751 v. Scott
Management
, 2010 BCCA 192, 3 B.C.L.R. (5
th
) 32. With respect to
that case, the judge said this:

[58]      KWL submits that regardless of the potential
prejudice to the plaintiff if the trial is delayed, the need to avoid a
multiplicity of proceedings should govern the outcome of this application. It
places heavy reliance on the decision in
Scott Management,
which
reversed a decision striking third party notices that had been issued almost
nine years after the commencement of the proceeding.

[59]      A major distinction between this case and
Scott
Management
is that in
Scott Management,
the plaintiff raised no
objection to the third party notices. Indeed, plaintiffs counsel had made an
agreement with the defendants counsel that the plaintiff would apply to add
the various parties as defendants to the action and, if unsuccessful, the
defendants would undertake to add them as third parties. It was only after the
chambers judge declined to join the proposed parties as defendants that the
defendant issued the third party notice.

[60]      In
Scott Management,
the Court of Appeal made clear that the rules do not mandate that a claim for
contribution be brought by third party notice. It held that the third party
rule was a procedural provision that simply stipulates that a claim for
contribution must be brought by third party notice if it is advanced in the
plaintiffs action. The third party rule did not prevent a defendant from
bringing a claim for contribution in a separate proceeding.

[35]

I see no error in the judges consideration of
Scott Management
. The
argument seems to be that because the delay in that case in bringing the third
party application was for many years, the delay in the present case, even if
unexplained, is not significant. This argument ignores the context in which the
delay occurred, namely, that a trial date was fixed and it was the duty of all
litigants to make reasonable efforts to avoid losing it. Had there been a
pending trial date in
Scott Management
, the outcome of the third party
application might have been different. Had there been no trial date set in the
present case, or if the date was significantly more into the future, the
appellants third party application almost certainly would have been allowed.

[36]

Fourth, the appellant says the chambers judge erred in following, rather
than distinguishing, the decision of Master Bouck in
British Columbia
(Minister of Forests) v. Fortis Pacific Holdings Inc.
, 2013 BCSC 1401,
[2013] B.C.J. No. 1707. The short answer to this point is that the judge
did not follow that case. He merely described it near the end of his reasons as
being similar to the present case. He did not extract any legal principles from
it and he did not borrow any reasoning from it. There is no merit in this
argument.

[37]

In its third ground of appeal, the appellant asserts that the chambers
judge, in the absence of an evidentiary basis, concluded that issuance of the
third party notice sought by the appellant would have two related results - inevitable
adjournment of the trial and prejudice to the plaintiff.

[38]

With respect to these two matters, the judge said this:

[55]      In this case, if leave is granted to issue the
third party notice, the plaintiff will suffer significant prejudice. It has
brought a claim for damages against those parties it believes to be responsible
for the damages it has suffered. It has moved the litigation forward with
admirable promptness. The notice of trial was issued in August 2012. The case
is on schedule to be tried in March of 2014. It is set for 30 days and if it
remains as presently constituted I am told that 30 days should be sufficient to
complete the trial.

[56]      If leave is granted to issue the third party
notice, an adjournment of the trial will be inevitable. If the third party
notice is issued, the case will undoubtedly take longer. It is suggested that
the issues concerning the Ministry could alone add up to four weeks to the
length of trial. Neither third party could be expected to be ready in six
months to defend a case of this complexity.

[57]      Arranging a new trial
date will not be a simple task. Given the many counsel involved in this matter,
and the number of trial calendars that will need to be juggled, if the matter
is adjourned it is likely that the trial will be delayed at least a year, if
not longer.

[39]

The appellant argues that there was no evidence the trial would have to
be adjourned to accommodate the appellants intended third party proceedings. I
do not know how there could be such evidence apart from the submissions of
counsel based upon common experience of litigators interpreted by judicial
experience. The claim over against the Province appears to be complex and the
claim involves what appears to be a unique approach to governmental liability
for administering its own statutes and regulations. It is said that one to four
weeks of additional trial time would be required. It seems to me to be
extremely unlikely that the trial co-ordinator would be able to graft that onto
the existing time reserved. As for getting the third party issues ready for
trial by the March date, the appellant offers no schedule as to how this could
be accomplished.

[40]

There was a solid basis for the judge to conclude that the trial date
would inevitably be lost.

[41]

Loss of the trial date would involve significant prejudice to the
plaintiff. This is substantial litigation and the earlier its resolution the
better for the plaintiff. No evidence is required to reach that conclusion. The
setting of a new trial date does not simply involve nudging the trial down the
calendar. It is common experience that reservation of a large block of trial
time, as much as ten weeks, would be well into the future, certainly a year,
probably closer to two years. This is simply a reality of trial scheduling. The
plaintiff should not lose the benefit it has diligently obtained for itself in getting
this litigation ready for trial in a reasonable time. I also think that it is
important to all litigants to have the issues tried while discovery evidence is
relatively fresh.

[42]

The chambers judge did not err in finding that a lengthy delay of the
trial would cause significant prejudice to the plaintiff.

[43]

The appellant has not demonstrated that dismissal of its application was
based on misdirection on the law, misapplication of the law or without evidence.
The judge took into account those matters he was required to take into account.
The exercise of his discretion was reasonable having regard to all the
circumstances.

[44]

I would dismiss the appeal.

[45]

STROMBERG-STEIN J.A.
: I agree.

[46]

WILLCOCK J.A.
: I agree.

[47]

LOW J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Low


